[Stradley Logo] Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com September 1, 2016 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Franklin Federal Tax-Free Income Fund File No.: 333-212548 Dear Sir or Madam: Attached for filing, pursuant to the Securities Act of 1933, as amended (the “Securities Act”), is a post-effective amendment No. 1 to the registration statement on Form N-14 (the “Amendment”) of the Franklin Federal Tax-Free Income Fund (the “Registrant”). The Amendment is being filed in connection with the registration of shares of beneficial interest of the Registrant, that will be issued to the shareholders of the Franklin Insured Tax-Free Income Fund (the “Target Fund”), a series of the Franklin Tax-Free Trust, in connection with the transfer of assets of the Target Fund by the Registrant and the related shareholder meeting of the Target Fund to approve such transfer. Pursuant to Rule 485(b) under the Securities Act, the Registrant hereby proposes that the Amendment become effective immediately on September 1, 2016. The Amendment does not contain any disclosures that would render it ineligible to become effective pursuant to Rule 485(b) under the Securities Act. The purpose of the filing is to file the definitive Prospectus/Proxy Statement, Statement of Additional Information and Proxy Card which include revisions made in response to comments of the staff of the Securities and Exchange Commission and other non-material changes. The Amendment also incorporates by reference the September 1, 2016 statutory prospectus and statement of additional information of the Registrant. The Registrant has previously registered an indefinite number of its shares under the 1933 Act pursuant to an election under Rule 24f-2. If you have any questions or comments regarding this filing, please telephone me at (215) 564-8149 or in my absence, please contact
